UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6748



ANTHONY ATKINS,

                                            Plaintiff - Appellant,

          versus

SANDRA MURPHY, Head Nurse, August Correctional
Center; MARK NELSON, LPN, Augusta Correctional
Center; JULIAN SNYDER, LPN, Augusta Correc-
tional Center; R. SMILEY, Sergeant; EDWARD D.
CAREY, Doctor, Augusta Correctional Center;
T. REDMAN, Lieutenant, Augusta Correctional
Center; J. H. LYLE, Lieutenant,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-94-240-R)

Submitted:   November 28, 1995            Decided:   March 26, 1996


Before MURNAGHAN, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Anthony Atkins, Appellant Pro Se. Colin James Steuart Thomas, III,
TIMBERLAKE, SMITH, THOMAS & MOSES, PC, Staunton, Virginia; Mark
Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Atkins v. Murphy, No. CA-94-240-R (W.D. Va. Apr. 5, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                3